Title: Abigail Adams to James Bowdoin, 16 June 1775
From: Adams, Abigail
To: Bowdoin, James


     
      Sir
      Braintree June 16th. 1775
     
     I have the Pleasure of acquainting you that I last Evening recieved Letters from Mr. Adams, wherein he informs me that the Congress are determined to support the Massachusetts—that there is a good Spirit among them, and that they have an amazing Field of Business before them—that it is extensive, complicated and hazardous, but their Unanimnity is as great as before—that they have a Number of new and ingenious Members—that the military Spirit which runs thro’ the Continent is truly amazing. The City of Philadelphia turns out 2000 Men every Day. Mr. Dickinson is a Coll., Mr. Reed a Lt. Coll., Mr. Mifflin a Major.
     The Bearer of one of the Letters Mr. Hall is a Maryland Gentleman accompanied by his Brother. Gentlemen of independant Fortune, the one a Lawyer, the other a Physician, and of one of the best Families in Maryland and are come 500 Miles as Volunteers to the Camp, where they intend to spend the Season.
     Please Sir to accept my most respectful Regards to Mrs. Bowdoin, and ardent Wishes for the Restoration of your Health from your humble Servant,
     
      Abigail Adams
     
    